Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Meghana Gupta on 5-27-22.
The application has been amended as follows: 

The title has been changed to ---TRANSGENIC MOUSE EXPRESSING AMYLOID PRECURSOR PROTEIN THAT HAS OLFACTORY NEURON DEGENERATION---. 

Claims 1-17, 19-23, 25-27 have been canceled. Claims 18, 24, 28, 29 have been allowed as follows: 
18. A transgenic mouse whose genome comprises: 
a first transgene comprising 
a nucleic acid sequence in sense orientation encoding human amyloid precursor protein (APP) that has amino acid substitutions K670N and M671L operably linked to a tetracycline responsive element (TRE) inducible promoter, an internal ribosome entry sequence (IRES), and a nucleic acid sequence encoding a green fluorescent protein (GFP), and 
a nucleic acid sequence in antisense orientation that is complementary to at least part of the nucleic acid sequence encoding the human APP, 
a second transgene comprising a nucleic acid sequence encoding tetracycline-controlled transactivator (tTA) operably linked to an olfactory marker protein (OMP) promoter, and an IRES, 
wherein induced expression of the first and second transgenes causes increased olfactory neuron degeneration in the mouse as compared to a wild-type mouse. 
24. A transgenic mouse whose genome comprises: 
a first transgene comprising 
a nucleic acid sequence in sense orientation encoding human amyloid precursor protein (APP) that has amino acid substitution M671V operably linked to a tetracycline responsive element (TRE) inducible promoter, an internal ribosome entry sequence (IRES), and a nucleic acid sequence encoding mCherry, and 
a nucleic acid sequence in antisense orientation that is complementary to at least part of the nucleic acid sequence encoding the human APP, 
a second transgene comprising a nucleic acid sequence encoding tetracycline-controlled transactivator (tTA) operably linked to an olfactory marker protein (OMP) promoter, and an IRES, 
wherein induced expression of the first and second transgenes causes increased olfactory neuron degeneration in the mouse as compared to a wild-type mouse. 
28. A transgenic mouse whose genome comprises: 
a first transgene comprising 
a nucleic acid sequence in sense orientation encoding a wild-type human amyloid precursor protein (APP) operably linked to a tetracycline responsive element (TRE) inducible promoter, an internal ribosome entry sequence (IRES), and a nucleic acid sequence encoding a fluorescent protein, and 
a nucleic acid sequence in antisense orientation that is complementary to at least part of the nucleic acid sequence encoding the human APP, 
a second transgene comprising a nucleic acid sequence encoding tetracycline-controlled transactivator (tTA) operably linked to an olfactory marker protein (OMP) promoter, and an IRES, 
wherein induced expression of the first and second transgenes causes increased olfactory neuron degeneration in the mouse as compared to a wild-type mouse. 
29. OK
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 USC § 112
Written Description
Support for the concept of “a nucleic acid sequence in antisense orientation that is complementary to at least part of the nucleic acid sequence encoding the human APP” is found on pg 65, last para; Fig. 3B, Chromosome 15; and Fig. 3J.
The rejection of claims 18, 24, 28 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn in view of the amendment. 
Enablement
The rejection of claims 18, 24, 28 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement, has been withdrawn in view of the amendment. 
Indefiniteness
The rejection of claims 18, 24, 28 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, has been withdrawn in view of the amendment. 
35 USC § 102
The rejection of claim 24 under 35 U.S.C. 102a1 as being anticipated by Cao (Nature Communications, 2012, Vol. 3, pg 1-19) has been withdrawn because Cao did not teach a “a nucleic acid sequence in antisense orientation that is complementary to at least part of the nucleic acid sequence encoding the human APP”. Cao is limited to “CORMAC” and “CORMAP” mice which were made at the same time as Nd1, Nd2, and Nd3 mice. Applicants show Nd1, Nd2, and Nd3 mice underwent chromothripsis, but the “CORMAC” and “CORMAP” mice of Cao did not (pg 65, last half of 1st paragraph; beginning of 2nd paragraph; pg 66, beginning of 1st partial paragraph). 
35 USC § 102
The rejection of claim 24 under 35 U.S.C. 102a1 as being unpatentable by Cao (Nature Communications, 2012, Vol. 3, pg 1-19) has been withdrawn because Cao did not teach a “a nucleic acid sequence in antisense orientation that is complementary to at least part of the nucleic acid sequence encoding the human APP” for reasons set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 18, 24, 28, 29 have been allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632